         CASE 0:18-cv-02086-PAM-TNL Doc. 39 Filed 01/31/19 Page 1 of 2

                                                                              Matthew D. Forsgren
                                                                              612-373-8399 direct
                                                                              mforsgren@greeneespel.com




January 31, 2019

VIA CM/ECF

The Honorable Tony N. Leung
United States Court Magistrate Judge
342 Warren E. Burger Federal Courthouse
316 N. Robert Street
St. Paul, MN 55101

       Re:     Ruszczyk v. Noor et al.
               Court File No. 18-cv-2086 (PAM/TNL)

Dear Magistrate Judge Leung:

        We respectfully oppose Plaintiff’s counsel’s request for a Case Management Conference
for the following reasons.

       First, our highest priority as counsel for Mr. Noor is to preserve the integrity of the
criminal process. He deserves a fair criminal trial. We accordingly moved for a stay of this civil
proceeding. Notably, the State of Minnesota expressed its support for a stay. The Court granted
the motion.

        Second, Plaintiff’s counsel seeks civil discovery before the completion of Mr. Noor’s
criminal case. Specifically, Plaintiff’s counsel seeks discovery on the collateral issue of
indemnification. The Court received briefing from the parties regarding discovery during the
pendency of State of Minnesota v. Mohamed Mohamed Noor, Court File No. 27-CR-18-6859
(“State Criminal Proceeding”). The Court concluded that discovery would be inappropriate until
completion of the State Criminal Proceedings.

       Third, if Plaintiff’s counsel is insinuating that the Court should revisit its decision on
staying this case because Mr. Noor testified in a proceeding (of any sort), the insinuation is
unfounded. The insinuation also would be inaccurate. Mr. Noor has provided no testimony. He
would invoke his Fifth Amendment privilege in any civil (or other) proceeding until the
completion of the State Criminal Proceedings, as we have repeatedly emphasized.

      Fourth, to be clear, Mr. Noor is entitled to indemnification. But the issue of
indemnification has no relevance to the Court’s decision to stay.

       We understand that Plaintiff’s counsel is restless regarding the issue of indemnification. I
have explained to Plaintiff’s counsel twice during a brief telephone conversation and then
subsequently reiterated in an email that, if he has a question for a party about a position that
the party has or has not taken, he should ask the party in question.
          CASE 0:18-cv-02086-PAM-TNL Doc. 39 Filed 01/31/19 Page 2 of 2

The Honorable Tony N. Leung
January 31, 2019
Page 2



        A Case Management Conference on these issues would be unnecessary and inconsistent
with the Court’s order staying this civil proceeding. There is also the risk of Plaintiff’s counsel using
a Case Management Conference as an opportunity to unfairly prejudice Mr. Noor’s right to a fair
criminal trial. We have attempted on several occasions to make these very points to Plaintiff’s
counsel. Plaintiff’s counsel persists.

        Lastly, I do not know what Plaintiff’s counsel means by a “hot potato.” But I do know that
I do not consider myself to be optimally positioned to explain and re-explain basic concepts of
courtesy to Plaintiff’s counsel while I am in my vehicle driving one of my children due to a school
cancellation resulting from frigid air. Such was the case when I took Plaintiff’s counsel’s call. On
these matters, and on future matters, it seems that email is and will be a better communication
medium than Bluetooth.

                                                Very truly yours,




                                                Matthew D. Forsgren

MDF/cap

c:      All counsel of record (via email)
